Case 1:14-cr-20145-CMA Document 208 Entered on FLSD Docket 07/17/2020 Page 1 of 1


AO83(l
     Nv.Q&09)SummonsinaCrimi
                           nalCast                                                                                D.C .
                               U NITED STATES D ISTRICT COURT
                                                     forthe                                    JdL lï 2922
                                            SouthernDistrictofFlorida                           ANGELA
                                                                                               ctznxusE.as
                                                                                                        Nost
                                                                                                          mcz
                                                                                                           .E

                                                                                               s.o.o,Ftk.-MIAMI
               United StatesofAmerica
                          V.

                                                              CaseNo.14-20145-CR-ALTONAGA

                   AntonioNorris
                     Depndant
                                        SUM M ONS IN A CW M INAL CASE
       YOU ARE SUM M ONED toappearbeforethe United Statesdistrictcourtatthetime,date,and placesetfo%
below toanswerto oneormoreoffensesorviolationsbased onthe following documentGled witbthecourt:

I
ZIIndictment        D Superseding Indictment     I
                                                 D Information (Superseding Information        Q Complaint
(:1ProbationViolationPetition ? supervised ReleaseViolationPetition C1ViolationNotice C1OrderofCoud

       DUTY M AGISTRATE M IAM I
Place:301NolhM iam iAvenue                                              Courtroom No.: 5* Floor
       M iamiFlorida33128
PursuanttoAdm inistrativeOrder202*33,a mask m ustbeworn at DateandTime: 7/29/2020 at1:30
alltim esin afederalcourthousefaeility.
        Thisoffenseisbrieiy described asfollows:
        Violation ofM andatory Condition,by failing torefrain from violation ofthelaw.




Date;          7/152020
                                                                      lzsttingo'cer'
                                                                                   sWgn/fl/re
                                                                REHAN AHM AD,DEPUH CLERK
                                                                         Printednameazxfdtle


 Ideclareu erpenaltyofperjurythatIhave:
     xvcuted andretum ed thissummons                 (D Retu edthissummonsunexecuted



 Ilate: V-15-:0
                                                                           Jerver'
                                                                                 sJf
                                                                                   gn/lllre


                                                                         Prtntednameandtltle
